Exhibit 10.5

SECOND AMENDMENT

TO THE

SAN JOSE WATER COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

(Amended and Restated on January 25, 2012, Effective as of January 1, 2012 And
As Further

Amended November 15, 2016)

WHEREAS, San Jose Water Company (the “Company”) maintains the San Jose Water
Company Executive Supplement Retirement Plan (the “SERP”);

WHEREAS, SJW Group, the parent of the Company, is party to a merger agreement
pursuant to which it will acquire Connecticut Water Service, Inc. and
Connecticut Water Service, Inc. will become a subsidiary of SJW Group (the
“Merger”);

WHEREAS, the Company wishes to amend the SERP to clarify that only employees of
the Company are eligible to participate; and

WHEREAS, Section 8.1 of the SERP permits the Board of Directors to amend the
SERP.

NOW, THEREFORE, the SERP is hereby amended as follows effective as of the
closing of the Merger:

1.    Section 1.16 is amended to read as follows (deletions shown in
strikethrough, additions in bold italics):

“Eligible Employee” means any officer of the Company or any other Employee who:

(a)    first commenced status as an Employee of the Company before March 31,
2008; and

(b)    is part of a select group of management or an otherwise highly
compensated employee, as determined by the Committee in accordance with
applicable ERISA.

2.    Except as expressly modified by this Second Amendment, all the terms and
provisions of the SERP shall continue to remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on this
9th day of October, 2019.

 

SAN JOSE WATER COMPANY By:  

/s/ Eric W. Thornburg

 

Eric W. Thornburg

Chief Executive Officer and
Chairman of the Board of Directors

 

Page 1 of 1